UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6434



MICHAEL TERRELL COOK,

                                               Petitioner - Appellant,

          versus


B.A. BLEDSOE, Warden,

                                                Respondent - Appellee,
          and


KATHLEEN HAWK SAWYER,

                                                            Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-00-60-1)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Terrell Cook, Appellant Pro Se. Patrick Michael Flatley,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Terrell Cook appeals the district court’s orders

denying relief on his 28 U.S.C. § 2241 (1994) petition, declining

to reconsider the denial of relief, and refusing to release Cook on

bond pending disposition of this appeal.         We have reviewed the

record and the district court’s orders and opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Cook v. Bledsoe, No. CA-00-60-1 (N.D.W. Va.

Mar. 5, 2001; Feb. 7, 2001).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2